DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/29/2020 and 12/08/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “signal conversion unit”, “noisy signal generation training unit”, “spectrum ratio estimation unit”, “spectrum calculation unit”, “spectrum conversion unit”, and “signal synchronization unit” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odelowo et al. (A Study of Training Targets for Deep Neural Network-Based Speech Enhancement Using Noise Prediction – 20 April 2018 ICASSP).
Regarding claim 1: Odelowo teaches a data generating apparatus for generating noise environment noisy data, the data generating apparatus comprising: 

	a noisy signal generation training unit configured to train first deep neural network to output the first noisy signal spectrum corresponding to each short-time using the original sound signal spectrum as an input (Fig. 1: DNN Training outputting: Log Magnitude Spectrum of the noise, Fourier Magnitude Spectrum Mask of the noise, Noise Ratio Mask of the noise; also see Section 3: System overview).
Regarding claim 4: the apparatus discussed in claim 1 above also supports this corresponding method claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Odelowo et al. (A Study of Training Targets for Deep Neural Network-Based Speech Enhancement Using Noise Prediction – 20 April 2018 ICASSP) in view of Zhao et al. (Perceptually Guided Speech Enhancement Using Deep Neural Networks – 20 April 2018 ICASSP).
Regarding claim 3: Odelowo teaches the data generating apparatus of claim 1 but does not explicitly teach the apparatus further comprising: a signal synchronization unit configured to synchronize the first noisy signal and the original sound signal for the first noisy signal in a time domain. However, it is well-known in the art that in order to train the DDN the apparatus has to align or synchronize the clean signal and the noisy signal time frame by time frame and frequency bin by frequency bin in order to compare and to extract noisy signal spectrum from the noisy signal.
	Evidently, Zhao teaches the concept of applying synchronizing between the first noisy signal and the original sound signal for the first noisy signal in a time domain (Zhao’s Fig. 1: Spectrum of noisy speech and Spectrum of Clean speech are 
 It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Odelowo in view of Zhao to add a well-known concept of synchronizing noisy signal and original sound signal in DNN training stage for the benefit of providing more details regarding DNN training stage.
Regarding claim 6: the apparatus discussed in claim 1 above also supports this corresponding method claim.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Odelowo et al. (A Study of Training Targets for Deep Neural Network-Based Speech Enhancement Using Noise Prediction – 20 April 2018 ICASSP) in view of Official Notice.
Regarding claim 7: Odelowo teaches the data generating apparatus of claim 1 and the corresponding method of claim 4 but does not explicitly teach a non-transitory computer-readable storage medium including computer executable instructions executed by a processor. However, it is well-known in the art of audio processing that a non-transitory computer-readable storage medium including computer executable instructions executed by a processor is utilized to perform an audio processing method (Official Notice). The motivation is to provide an equivalent computing combination of software and a processor to perform/execute an audio processing process.
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 5: the closest prior art fails to teach the claimed features which are a spectrum ratio estimation unit configured to train second deep neural network to output a spectrum ratio of the first noisy signal spectrum to the original sound signal spectrum in the each short-time using the first noisy signal spectrum which is output from the first deep neural network and a spectrum calculation unit configured to multiply the spectrum ration of the first noisy signal spectrum to the original sound signal spectrum.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Uhle et al. (US 20110191101 A1)
Sargsyan et al. (US 11100941 B2)
Germain et al. (US 10726858 B2)
Yu et al. (US 10283140 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654